Citation Nr: 0619710	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1937 to October 1939, and from April 1941 to August 
1945.  Thereafter, he served on periods of Active Duty for 
Training (ACDUTRA) with the Army Reserve from January 1949 to 
May 1953, and then with the United States Navy Reserve from 
1954 to 1975.  His military decorations include the Combat 
Infantryman Badge, the Bronze Star Medal, and the Purple 
Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.

The veteran has submitted correspondence dated in May 1999 
that indicates that he also desires to file a claim for 
service connection for post-traumatic stress disorder.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

Diabetes mellitus did not have its onset during active duty 
or during any period of active duty for training and is not 
the secondary to his service-connected disabilities.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, and is not presumed to 
have been incurred in active service or during any period of 
active duty for training, and it is not proximately due to, 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in March 2001, May 2003, and December 
2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  In 
this regard, the Board notes that it had remanded the case in 
September 2002 to obtain medical records from the veteran's 
periods of active duty, ACDUTRA, and after active and reserve 
service.  The claims file indicates that some of the 
veteran's military records were lost in the 1973 fire at the 
National Personnel records Center.  However, his service 
medical records for his period of military service from April 
1941 to August 1945 and all relevant VA and private treatment 
records have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Factual Background and Analysis

The veteran filed his claim for VA compensation for diabetes 
mellitus in November 1998.  In various written statements and 
in oral testimony presented at an RO hearing in February 
2001, he stated that he was regarded as being "borderline 
diabetic" during his second period of active service in the 
1940's.  He also stated that he was never provided with 
laboratory tests of his blood and urine during his periods of 
active duty that he believed would have demonstrated onset of 
diabetes mellitus during service and that therefore, in the 
absence of evidence to the contrary, his diabetes should be 
presumed to have had its onset in service.  The veteran also 
testified that sugar was detected in his urine during 
ACTDUTRA in the Navy Reserve in the early 1960's, although he 
admitted that he did not have a definite clinical diagnosis 
of diabetes mellitus until the 1980's.  He contended that the 
physical stresses of military service during both active duty 
and ACDUTRA in the military reserves contributed to his 
eventual development of diabetes mellitus.  He also advanced 
the theory that his diabetes mellitus was the result of being 
administered the antibiotic penicillin during service to 
treat his combat wounds.  He also contended that the diabetes 
mellitus was secondary to his service-connected bilateral 
hearing loss.

The veteran's service medical records for his second period 
of active duty show that his urinalysis was normal and 
negative for sugar on enlistment examination in April 1941.  
Thereafter, the medical records show no diagnosis of diabetes 
mellitus in service.  On separation examination in August 
1945, his urinalysis showed normal results and was negative 
for sugar.  Post-service VA examination in October 1945 also 
showed normal urinalysis findings and no sugar present.  VA 
and private medical records dated from 1997 to 2001 show a 
diagnosis of diabetes mellitus.  Associated with the claims 
folder is a copy of an enlistment contract dated in August 
1954.  On the document is highlighted a statement "tested 
for sugar found positive signs of diabetes".  However, the 
statement is a later addition to the document.  In comparing 
the writing on that document to the veteran's signature and 
other written statements of the veteran, it is obvious that 
the statement was added by the veteran.   

An October 1985 discharge summary from a private medical 
facility recounts the veteran's admission to the facility 
following an automobile accident.  The summary noted that the 
veteran did not have a past history of diabetes mellitus, and 
laboratory testing did not include results indicative of 
diabetes mellitus.  This hospitalization was several years 
after the veteran's last period of ACDUTRA.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran seeks service connection for 
a disease; thus, periods of INACDUTRA are irrelevant to the 
claim.

The Board has reviewed the evidence and finds no basis to 
allow the veteran's claim for VA compensation for diabetes 
mellitus.  Although his service medical records for his first 
period of service from June 1937 to October 1939 are 
unavailable for review, it is evident from the findings shown 
in medical records from April 1941 to August 1945 and on VA 
examination in October 1945 that diabetes mellitus did not 
have its onset during either period of service.  Contrary to 
the veteran's recollections of his medical examinations in 
service, he was tested for sugar in his urine and none was 
present, thus demonstrating that he did not have diabetes 
mellitus at the time.  As for his testimony that sugar was 
detected on testing during ACDUTRA, there is no objective 
evidence to substantiate this assertion and the veteran has 
admitted in his hearing testimony that a definitive diagnosis 
of diabetes mellitus was not established until the 1980's, 
which was years after he retired from the Navy Reserve.  

There is also no objective medical evidence that 
substantiates the veteran's contention that his diabetes 
mellitus was secondary to his service-connected hearing loss, 
or was otherwise the result of the rigors of active and 
reserve military service, including from receiving penicillin 
to treat his service-connected leg wounds.  To the extent 
that the veteran asserts that there exists a nexus between 
his diabetes mellitus and his periods of military service 
based on his knowledge of medicine and his own personal 
medical history, because there are no indications in the 
record that he has received formal training in medicine, much 
less in endocrinology, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding the etiology and 
causation of his diabetes mellitus.  His statements in this 
regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim of 
entitlement to service connection for diabetes mellitus.  His 
appeal is therefore denied.  Because the evidence in this 
case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


